internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 - plr-111940-01 date date parent purchaser target country date a date b date c authorized representative parent officials dear this responds to authorized representative’s letter dated date submitted on your behalf requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent is requesting an extension to file an election under sec_338 of the internal_revenue_code with respect to the acquisition of target from sellers hereinafter such election is referred to as the election all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a additional information was received in a letter dated date the material information submitted for consideration is summarized below plr-111940-01 parent was and is the common parent of a consolidated_group parent has a taxable_year ending december and uses the accrual_method of accounting purchaser is a wholly owned subsidiary of parent target is a corporation formed under the laws of country sellers are foreign_corporations and individuals prior to its acquisition target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return on date a purchaser purchased all of the outstanding shares of target for cash in a fully taxable transaction it has been represented that the acquisition of the stock of target was a qualified_stock_purchase within the meaning of sec_338 parent intended to make the election the election was due for target on date b however for various reasons the election was not filed on date c which is after date b it was discovered that the election was not timely filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent’s consolidated group’s or target’s tax_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie plr-111940-01 sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent officials and authorized representative explain the circumstances that resulted in the failure to timely file the valid election the information establishes that the request for relief was initiated before the failure to make the regulatory election was discovered by the internal_revenue_service that qualified_tax professionals were responsible for the election that parent relied on the tax professionals to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301 b i and v based on the facts and information submitted including the representations made we conclude that parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of target the above extension of time is conditioned on the the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' parent's consolidated group’s and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with any information that is required to be attached to the election form a copy of this letter should be attached to the election form parent must file or amend as applicable its returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the election no opinion is expressed as to whether the acquisition of the stock of target qualifies as a qualified_stock_purchase whether the acquisition of the stock of target qualifies for sec_338 treatment or any other tax consequences arising from plr-111940-01 the election in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to authorized representative pursuant to the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by __________________ senior technician reviewer branch
